Citation Nr: 9911155	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  96-04 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
seizure disorder, and, if the claim is reopened, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
January 1981.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1995 RO decision which determined that new and 
material evidence had not been submitted sufficient to reopen 
a previously denied claim for service connection for a 
seizure disorder.  In July 1998, the Board remanded the case 
to the RO for further procedural development.  The case was 
returned to the Board in April 1999.


FINDINGS OF FACT

1.  In an unappealed July 1981 rating decision, the RO denied 
service connection for a seizure disorder.  Evidence received 
since the July 1981 determination by the RO includes some 
evidence which is not cumulative or redundant of evidence 
previously considered, and some of the additional evidence, 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

2.  Considering all of the evidence, a seizure disorder was 
not noted on examination for entrance into service; pre-
service existence of a seizure disorder is not shown by clear 
and unmistakable evidence; and a chronic seizure disorder 
began during active duty.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for a seizure disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).

2.  A chronic seizure disorder was incurred in service.  
38 U.S.C.A. §§ 1111, 1131; 38 C.F.R. §§ 3.303, 3.304 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from November 
1979 to January 1981.  A review of his service medical 
records shows that on medical examination performed for 
enlistment purposes in November 1979, his neurological system 
was listed as normal.  In a report of medical history 
completed in November 1979 in conjunction with the enlistment 
examination, the veteran denied a history of epilepsy, fits, 
and periods of unconsciousness.

An April 1980 medical record shows that the veteran was 
treated after an apparent seizure which included generalized 
body shaking.  He reported possible seizure activity which 
first occurred when he was 15 years old after a stressful 
situation.  The diagnostic impression was rule out anxiety 
reaction.  The examiner recommended further observation and 
referral if the episodes continued.  An October 1980 
consultation request shows that the veteran reported mild to 
moderate seizure-like activity since mid-April; the examiner 
indicated a provisional diagnosis of seizure disorder and 
requested a neurology consultation examination.  On neurology 
consult, the examiner noted that the veteran reported 
episodes of body twitching and memory loss since age 13.  He 
said he was never medicated for this condition, and that he 
began having such episodes again seven months previously.  He 
said his sister had generalized seizures and was taking 
Dilantin. The diagnostic impression was generalized 
myoclonus, apparently resolving.  An October 1980 treatment 
note shows that the veteran reported one episode of 
generalized body shaking per week without loss of 
consciousness, and said he previously had two episodes of 
amnesia following the episodes.  The diagnostic impression 
was myoclonus.  An electroencephalogram (EEG) was planned.

Private medical records from the University of Massachusetts 
Hospital (UMH) emergency room, dated in November 1980 (during 
active duty), reflect that the veteran was treated for a 
seizure.  The veteran reported approximately 10 seizures in 
the past 3 or 4 years.  The veteran's mother reported that he 
had seizures in eighth grade, with none subsequently until 
December 1979, when he entered the Navy.  The emergency room 
report shows that the veteran reported a history of seizures 
for the past year.  

A service medical record from December 1980 notes the veteran 
had recently been seen in an emergency room for a grand mal 
seizure.  He was started on Dilantin.

A January 1981 medical board report shows that the veteran 
reported that he was well until age 12 when he had two 
episodes of extremity shaking with a period of amnesia.  He 
said he was free of symptoms until seven months previously, 
when he began to have weekly episodes of jerking of the 
extremities occasionally associated with amnesia, with no 
generalized convulsions or incontinence.  He reported that 
his sister had generalized convulsions.  The examiner noted 
that an EEG and a computerized tomography scan were normal, 
and opined that the veteran's history was indicative of 
incompletely controlled myoclonic seizure disorder.  The 
diagnosis was myoclonic epilepsy.  The medical board 
concluded that the veteran's disability existed prior to 
military service and was not aggravated by service, and 
recommended that he be discharged from service based on such 
disability.  A physical evaluation board came to the same 
conclusion, and the veteran was discharged on such basis.

Private medical records from the UMH emergency room, dated in 
January 1981, a few weeks after service discharge, reflect 
that the veteran was treated for a seizure disorder, 
including a seizure which occurred that morning.  He reported 
that he had his first grand mal seizure at age 12, but was 
never worked up or treated for this condition until 1980 
during military service.  He reported he began taking 
Dilantin during service and was seizure free until the 
current visit.  He reported that he had not taken his 
medication the previous night.

In March 1981, the veteran submitted a claim for service 
connection for a seizure disorder, and reported seizures in 
April 1980 and November 1980.

In a July 1981 decision, the RO denied service connection for 
a seizure disorder, on the basis that the condition 
preexisted service without aggravation therein.  The veteran 
was notified of this decision by letter dated in July 1981, 
and he did not appeal.  Evidence submitted subsequent to this 
decision is summarized below.

In January 1995, the veteran submitted an application to 
reopen a claim for a service connection for seizure disorder.  
He asserted that the condition was either incurred in or 
aggravated by military service.

Private medical records from Harrington Memorial Hospital 
dated from April 1983 to April 1994 primarily relate to 
treatment for other conditions, although records throughout 
this period note that the veteran had a history of a seizure 
disorder and was taking Dilantin.  An April 1983 admission 
history notes that the veteran reported a history of epilepsy 
since 1980.

In July 1995, the veteran submitted duplicate copies of 
private medical records from UMH dated from November 1980 to 
January 1981.  He also submitted a medical record from UMH 
dated in June 1979 (prior to service) which reflects 
treatment for a laceration; the record does not mention 
seizures and indicates he was taking no medications.

By a statement dated in January 1996, the veteran said that 
he was not sure his military service caused his seizures, but 
that he never had seizures prior to service.  He said he had 
seizures during service and did not receive proper treatment 
for such.  

In January 1996 he submitted private medical records dated 
from February 1981 to October 1985 from Fallon Clinic.  A 
February 1981 treatment note shows that he reported three 
seizures since November 1980, with previous intermittent 
twitching.  The examiner noted that the veteran had been 
discharged from the Navy and the condition was reportedly 
thought to be a pre-existing condition since he had a 
blackout at age 12 and he had a sister with a seizure 
disorder.  The diagnosis was generalized seizure disorder, 
which was probably idiopathic, and continued Dilantin was 
prescribed.  On follow-up examination in December 1982, the 
diagnostic impression was seizure disorder under excellent 
control.  A June 1984 progress note shows that the veteran 
reported that his mother recently told him that his 
grandmother had a seizure disorder.  The veteran continued to 
take Dilantin and reported no seizures since his last visit 
two years ago.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  Clear and 
unmistakable (obvious or manifest) evidence demonstrating 
that an injury or disease existed prior to service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating a condition incurred before enlistment, will not 
be considered service connected unless the disease or injury 
was otherwise aggravated by service.  38 U.S.C.A. 1153; 38 
C.F.R. 3.306.

In the present case, a claim for service connection for a 
seizure disorder was previously denied by the RO in a July 
1981 RO decision; the veteran did not appeal; and this 
decision is considered final, with the exception that the 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the RO denied the claim for service connection for a 
seizure disorder in July 1981, it considered service medical 
records from the veteran's 1979-1981 active military service 
which showed that his neurological system was normal upon 
entrance examination in November 1979, and that upon entry, 
the veteran denied a pre-service history of epilepsy, fits, 
and periods of unconsciousness.  From April 1980 until 
service discharge in January 1981, he was treated for 
seizures, at which time he reported that he had seizures ever 
since he was between 12 or 15 years of age, and that his 
sister had generalized convulsions.  A November 1980 private 
medical record shows that the veteran reported a similar 
medical history and was treated for a seizure.  In December 
1980 he was started on Dilantin.  The veteran was discharged 
from service in January 1981 based on myoclonic epilepsy, 
which the service department found existed prior to service 
without aggravation therein.  Post-service private medical 
records reflected treatment for a seizure disorder, and a 
January 1981 treatment record showed that he reported 
seizures since age 12. 

Evidence submitted since the July 1981 RO decision includes 
duplicate copies of post-service medical records from UMH.  
Such records are not new as they were previously considered 
by the RO at the time of the July 1981 decision.  38 C.F.R. § 
3.156(a); Hodge, supra.

Other evidence submitted since the July 1981 RO decision 
includes a June 1979 pre-service medical record which 
pertains to a laceration (and which does not suggest the 
presence of a seizure disorder at that time).  The veteran 
has also submitted private medical records dated from 
February 1981 to April 1994 which show continued treatment 
with Dilantin to control a seizure disorder.  Although these 
records contain a history of a seizure-like episode in 
childhood, the reported history generally is that a chronic 
seizure disorder began in service.  These additional medical 
records are new, not merely cumulative or redundant.  They 
are also material as they are so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  Id.  In this regard, the additional medical records 
cast doubt on whether the veteran's seizure disorder pre-
existed service and, even if it did, whether it was 
aggravated by service.  The Board finds that the previously 
denied claim has been reopened by new and material evidence, 
and thus the claim will be reviewed on a de novo basis.  
Manio, supra.

The veteran's reopened claim for service connection for a 
seizure disorder is well grounded, meaning plausible, and the 
file indicates there is no further VA duty to assist him in 
developing the claim.  38 U.S.C.A. § 5107(a); Winters v. 
West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999).

With regard to the presumption of soundness on entrance into 
service, such presumption applies since a seizure disorder 
was not objectively noted at the enlistment examination.  The 
presumption may only be rebutted by clear and unmistakable 
evidence, meaning undebatable evidence, and all evidence of 
record is to be considered when making this determination.  
Vanerson v. West, No. 97-1582 (U.S. Vet. App. March 18, 
1999).  The evidence is consistent in reporting that the 
veteran was not diagnosed or treated for a seizure disorder 
before service.  There is a variable history of one or more 
seizure-like episodes in childhood (which service department 
doctors felt represented a seizure disorder), although a 
medical professional did not contemporaneously witness the 
pre-service episodes and the veteran, being a layman, lacks 
competence to diagnose the pre-service episodes as being from 
an organic seizure disorder.  The veteran's reported medical 
history in the post-service medical records recently 
submitted is primarily that seizures began in service.

Considering all the evidence, there is some doubt that a 
chronic seizure disorder pre-existed service; pre-service 
existence is not undebatably shown by clear and unmistakable 
evidence; and the presumption of soundness on entrance into 
military service is not rebutted.

The veteran was first diagnosed and treated for a seizure 
disorder during service, and he has taken Dilantin since then 
to control the disorder.  The Board finds that a chronic 
seizure disorder began during and was incurred in service, 
warranting service connection.  [The Board notes that even if 
a seizure disorder pre-existed service, the following 
evidence might support a finding of service aggravation:  the 
long period of quiescence before service, the lack of any 
pre-service diagnosis or treatment, and the fact that a 
seizure disorder was first diagnosed and medication was first 
started to control the disorder during service.  However, as 
previously discussed, the Board grants service connection on 
the basis of service incurrence.]


ORDER

The claim for service connection for a seizure disorder is 
reopened, and service connection for a seizure disorder is 
granted.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

